                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    AUGUSTA DIVISION

AMOS SANDERS,                                   )
                                                )
               Petitioner,                      )
                                                )
       v.                                       )           CV 119-047
                                                )
TIMOTHY C. WARD,                                )
                                                )
               Respondent.1                     )
                                           _________

                                          ORDER
                                          _________

       Petitioner, an inmate at Riverbend Correctional Facility in Milledgeville, Georgia,

brings the above-styled petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. He

originally filed the petition in the Middle District of Georgia, but United States District Judge

Marc T. Treadwell transferred the petition to the Southern District of Georgia because

Petitioner challenges convictions obtained in the Superior Court of McDuffie County. (Doc.

no. 5.) In a simultaneously filed Report and Recommendation, the Court recommends

dismissal of the petition as untimely.        This Order addresses Petitioner’s motion for

appointment of counsel. (Doc. no. 3.)

       There is no automatic constitutional right to counsel in habeas proceedings. See


       1
         Petitioner is currently incarcerated at Riverbend Correctional Facility, a private prison
operated by a corporation pursuant to a contract with the Georgia Department of Corrections.
Pursuant to 28 U.S.C. § 2242, an application for a writ of habeas corpus shall allege the name of
the person having custody over Petitioner; however, Rule 2(a) of the Rules Governing Section
2254 Cases in the United States District Courts states that “the petition must name as respondent
the state officer who has custody.” The Commissioner of the Department of Corrections is the
state officer in charge of Georgia’s penal institutions. See O.C.G.A. § 42-2-6. Accordingly, the
Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). “In a habeas action in federal court[,]

there is no requirement that counsel be appointed unless appointment of counsel is necessary

to due process.”    Norris v. Wainwright, 588 F.2d 130, 133 (5th Cir. 1979)2 (citations

omitted).   Moreover, appointment of counsel is “a privilege that is justified only by

exceptional circumstances[.]” McCall v. Cook, 495 F. App’x 29, 31 (11th Cir. 2012) (per

curiam). In sum, “[e]xcept in rare and extraordinary cases where due process principles of

fundamental fairness would be violated if counsel is not appointed, there is no federal

constitutional right” to appointed counsel. Donald E. Wilkes, Jr., Federal Postconviction

Remedies and Relief Handbook § 2.2, at 191 (2017 ed.).

       The Court does not find any exceptional circumstances justifying the appointment of

counsel. See McCall, 495 F. App’x at 31. Petitioner has had no problem communicating

with the Court, as evidenced by his detailed petition describing his underlying criminal, as

well as collateral, proceedings in state court. Nor does the case present any due process

concerns. Accordingly, the motion for appointment of counsel is DENIED. (Doc. no. 3.)

       SO ORDERED this 3rd day of May, 2019, at Augusta, Georgia.




Court DIRECTS the Clerk to substitute Commissioner Timothy C. Ward as Respondent.
        2
          In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
Eleventh Circuit adopted as binding precedent the decisions of the former Fifth Circuit rendered
prior to October 1, 1981.
                                               2
